CLASSIFDETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Final action for the application 16438947 filed on 01/29/2021
Claims 1 – 21 are currently pending and have been examined.

Response to arguments
Response to 101
The examiner states that the applicants’ arguments are not persuasive based upon the current state of the written claims. The examiner states that the claims are currently written such that the training of the classifier is written such that the claims are an intended use of the claim and not a positively recited element. The examiner recommends positively reciting the training of the classifier with regards to overcoming the 101 rejection. 

Response to 103
The applicants argues that the GROSS does not disclose inducement. The examiner disagrees and states that GROSS discloses in para. 0140 and 0228 of disclosing inducing an action and additionally stated in para. 0222 it would be desirable to letting a specific proposed action occur to take action.

With respect to applicants arguments that the examiner does not have the feature vectors labeled, the examiner states that REGAN discloses the output of the training vectors such that the “label” in terms of the art refers to the output of the model wherein the use of a Bayesian classifier is for induction models. (classifier, para. 0170)  The examiner points to para. 0208 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of providing action inducers to target consumer entities, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claim 18, includes the following limitations:
 accessing transactions relating to actions involving a consumer entity and a provider entity, at least some of the transactions based on a previously provided action inducers; 
generating training data based on the transactions, the training data including for a plurality of consumer entities a feature vector for that entity that includes values for features derived from the transactions involving that consumer entity and a provider entity, each feature vector labeled 
training a classifier based on the training data, the classifier for inputting a feature vector and outputting a predicted outcome; 
generating a target feature vector for a target consumer entity; applying the classifier to the target feature vector to generate a predicted outcome for the target action inducer; and 
when the predicted outcome satisfies an inducement criterion, providing the target action inducer to the target consumer entity.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computing system
one or more computer-readable storage mediums
one or more processors
These additional elements are not indicative of integration into a practical application because:
Regarding the computing system, one or more computer readable storage mediums, one or more processors, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a plurality of devices, processor, and memory are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claim 2-17 and 19 – 21 fail to cure this deficiency and are additionally rejected similarly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 


Claims 1 – 9 , 11, and 14 -20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20150186953 – Gross et al. hereinafter as GROSS in view of US PG Pubs 20160180248 – Regan et al. hereinafter as REGAN

Regarding Claim 1 and 18:
GROSS discloses:
1. A method performed by a computing system for providing action inducers to target consumer entities, the method comprising: 
accessing transactions(transaction, activity, para. 0042) relating to actions involving a consumer entity (users. Para. 0043) and a provider entity(website, para. 0043), at least some of the transactions based on a previously provided action inducers; (induced or encouraged for action, para. 0140)
generating training data based on the transactions, the training data including for a plurality of consumer entities a feature vector(multi-dimensional vector, para. 0117) for that entity that includes values for features derived from the transactions involving that consumer entity(user, para. 0149) and a provider entity(merchant, para. 0188),

GROSS discloses training but does not explicitly disclose the training of the classifier, REGAN teaches:
each feature vector labeled (feature vector, para. 0151) with an outcome related to a target action inducer, the outcome indicating whether a previously provided action inducer induced the consumer entity to take an action;(multivariate analysis to determine the analysis move to relationship with learning outcomes, para. 0208) 
training a classifier(training classifiers, para. 0170) based on the training data(training, para. 0148), the classifier for inputting a feature vector(feature vector, para. 0151) and outputting a predicted outcome; (outcome para. 0208)
generating a target feature vector(feature vector, para. 0151)
 for a target consumer entity(individual or group, para. 141); 
applying the classifier to the target feature vector to generate a predicted outcome for the target action inducer; (apply relevance based on brain and classifier, para. 0188 and para. 0170) 
when the predicted outcome satisfies an inducement criterion, providing the target action inducer to the target consumer entity.(to recommend based upon recipe based on the rules, para. 188)

It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome and recommend based upon the outcome. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)


Regarding Claim 2:
GROSS / REGAN discloses the method in claim 1:

wherein the providing of the target action inducer includes generating a quick response code for identifying the target action inducer to a target provider entity.( QR Code, para. 0158)

Regarding Claim 3:
GROSS / REGAN discloses the method in claim 1:
GROSS does not disclose:
wherein the inducement criterion is established by the target consumer entity.
REGAN teaches:
3. The method of claim 1 wherein the inducement criterion is established by the target consumer entity.  (multivariate analysis – ie. Determining effectiveness, para. 0208)
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome and recommend based upon the outcome. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)


Regarding Claim 4:
GROSS / REGAN discloses the method in claim 3:
GROSS does not disclose:
wherein the inducement criterion relates to number of action inducers that the target consumer entity has received and redeemed.   
REGAN teaches:
wherein the inducement criterion relates to number of action inducers that the target consumer entity has received and redeemed.  (actions are based upon a score, multivariate analysis numerical data, para. 0208)
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)


Regarding Claim 5:
GROSS / REGAN discloses the method in claim 3:
GROSS does not disclose:
wherein the inducement criterion relates to value of the target action inducer. 
REGAN teaches:
wherein the inducement criterion relates to value of the target action inducer.  (Contribution value, para. 0207)

It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action that is based on a value such as a contribution value. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)

Regarding Claim 6:
GROSS / REGAN discloses the method in claim 1:
GROSS discloses:
wherein the inducement criterion is established by a target provider entity associated with the target action inducer.  Merchant, para. 0188)

Regarding Claim 7:
GROSS / REGAN discloses the method in claim 6:
GROSS does not disclose:
wherein the inducement criterion relates to current location of the target consumer entity.  (location of use tracking, para. 0176)
REGAN teaches:
wherein the inducement criterion relates to current location of the target consumer entity.  (location of use tracking, para. 0176)
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action based on the location of a user. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)

Regarding Claim 8 and 19:
GROSS / REGAN discloses the method in claim 1 and 18:
GROSS does not disclose:
further comprising receiving an indication when the target action inducer has induced the target 
REGAN teaches:
further comprising receiving an indication when the target action inducer has induced the target consumer entity to take an action based on the action inducer.  (para. 0041, 0043, 0087)

It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action based on the indication. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)


Regarding Claim 9 and 20:
GROSS / REGAN discloses the method in claim 1 and 18:
GROSS does not disclose:
wherein the classifier is applied to multiple target consumer entities and further comprising when applying the classifier, scheduling a separate thread of execution for each target consumer entity to apply the classifier to that target consumer entity.  
REGAN teaches:
wherein the classifier is applied to multiple target consumer entities and further comprising when applying the classifier, scheduling a separate thread of execution for each target consumer entity to apply the classifier to that target consumer entity.  (classifier, para. 0170)
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon 

Regarding Claim 11:
GROSS / REGAN discloses the method in claim 1:
GROSS does not disclose:
wherein the applying of the classifier is performed on a computing device of the target consumer entity. 
REGAN teaches:
wherein the applying of the classifier is performed on a computing device of the target consumer entity.  (classification predictive, para. 0159)
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)

Regarding Claim 14:
GROSS / REGAN discloses the method in claim 1:
GROSS does not disclose:
wherein the provider entity performs the training, generating, applying, and providing.  
REGAN teaches:
wherein the provider entity (individual, company, or group, para. 0147) performs the training, 
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)


Regarding Claim 15:
GROSS / REGAN discloses the method in claim 1:
GROSS does not disclose:
wherein a third-party entity performs the training, generating, applying, and providing.  
REGAN teaches:
wherein a third-party entity (individual, company, or group, para. 0147) performs the training, generating, applying, and providing.   (Training, para. 0148, generating and providing, para. 0188 )
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)

Regarding Claim 16:

GROSS does not disclose:
wherein a third-party entity performs the training and the provider entity performs the generating, applying, and providing.   
REGAN teaches:
wherein a third-party entity (individual, company, or group, para. 0147) performs the training and the provider entity performs the generating, applying, and providing.   (Training, para. 0148, generating and providing, para. 0188)
It would be obvious to one or ordinary skill in the art to combine GROSS’s method of determining actions for targeting users to utilize REGAN’s method of determining an outcome based upon multivariate analysis to determine the outcome to the targeted consumer that has performed the action. This would allow GROSS to improve the needs of owners in order to make recommendations more relevant. (para. 0152 – GROSS)

Regarding Claim 17:
GROSS / REGAN discloses the method in claim 1:
GROSS does not disclose:
wherein a third-party entity performs the training, generating, and applying and the provider entity performs the providing. 
REGAN teaches:
wherein a third-party entity (individual, company, or group, para. 0147) performs the training, generating, and applying and the provider entity performs the providing.   (Training, para. 0148, generating and providng, para. 0188 )



Claims 10, 12, 13, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20150186953 – Gross et al. hereinafter as GROSS in view of US PG Pubs 20160180248 – Regan et al. hereinafter as REGAN in view of US PG Pubs 20180001184 – Tran et al. hereinafter as TRAN

Regarding Claim 10:
GROSS / REGAN disclose of claim 1
GROSS / REGAN does not disclose of:
wherein the transactions are stored in a distributed ledger.  
TRAN discloses:
wherein the transactions are stored in a distributed ledger.  (ledger, para. 0383)

It would be obvious to one of ordinary skill in the art of GROSS / REGAN’s method of determining and training models based on feature attributes based on transaction and activities to include the ability to perform transaction such that are stored in a distributed ledger as in TRAN as this would allow GROSS to provide additional enhancements (para. 0151)

Regarding Claim 12:
GROSS / REGAN disclose of claim 1
wherein the action inducer provides an inducement.  
GROSS / REGAN does not disclose of:
Pecuniary  
TRAN discloses:
Pecuniary (virtual money, para. 0377)
It would be obvious to one of ordinary skill in the art of GROSS / REGAN’s method of determining and training models based on feature attributes based on transaction and activities to include the ability to perform transaction such that are stored in a distributed ledger as in TRAN as this would allow GROSS to provide additional enhancements (para. 0151)

Regarding Claim 13:
GROSS / REGAN disclose of claim 1
Inducement includes
GROSS / REGAN does not disclose of:
Pecuniary  
TRAN discloses:
pecuniary inducement includes a cryptocurrency(virtual money, para. 0377)
inducement(para. 0508).   
It would be obvious to one of ordinary skill in the art of GROSS / REGAN’s method of determining and training models based on feature attributes based on transaction and activities to include the ability to perform transaction such that are stored in a distributed ledger as in TRAN as this would allow GROSS to provide additional enhancements (para. 0151)

Regarding Claim 21:

GROSS / REGAN does not disclose of:
wherein the transactions are stored and executed in a distributed ledger using smart contracts.
TRAN teaches:
wherein the transactions(transaction, para. 0378) are stored and executed in a distributed ledger(distributed ledger, para. 0383) using smart contracts.(abstract) 
It would be obvious to one of ordinary skill in the art of GROSS / REGAN’s method of determining and training models based on feature attributes based on transaction and activities to include the ability to perform transaction such that are stored in a distributed ledger as in TRAN as this would allow GROSS to provide additional enhancements (para. 0151)

Conclusion     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681